       Case 3:18-cv-00107-CRW-SBJ Document 1 Filed 10/29/18 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                               DAVENPORT DIVISION


 MICHAEL JAMES, Individually and as
 Independent Executor of the Estate of Ruby          Case No. 3:18-cv-107
 C. James, Deceased, ROBERTA JAMES and               Iowa District Ct. Case No. LACV045273
 JULIE JAMES,
                                                             NOTICE OF REMOVAL
        Plaintiffs,

 vs.

 WALMART STORES, INC.,

        Defendant.


       COMES NOW Defendant Walmart Stores, Inc. n/k/a Walmart Inc. (“Defendant”)

through its attorneys, MWH Law Group LLP, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

and hereby removes the above-captioned cause of action from the Iowa District Court for Clinton

County to the United States District Court, Southern District of Iowa, Eastern Division. In

support thereof, Defendant states the following:

       1.      This action was originally filed by Plaintiffs against Defendant on or about

September 24, 2018 in the Iowa District Court in and for Clinton County, entitled Michael

James, Individually and as Independent Executor of the Estate of Ruby C. James, Deceased,

Roberta James and Julie James v. Walmart Stores, Inc., Case No. LACV045273. Pursuant to 28

U.S.C. § 1446(a) and Local Rule 81, a copy of the Petition at Law is attached as Exhibit 1.

       2.      Personal service was made upon the Defendant’s Registered agent on or about

September 28, 2018.

       3.      This is a civil action in which Plaintiffs claim that they are entitled to damages for

wrongful death, pre death physical and mental pain and suffering, pre death loss of function and
       Case 3:18-cv-00107-CRW-SBJ Document 1 Filed 10/29/18 Page 2 of 4




enjoyment of life as well as loss of consortium claims asserted by decedents three (3) children

claiming loss of services, companionship and society resulting from an accident involving

decedent Ruby James that occurred at the Wal-Mart store located at 2715 S. 25th Street, Clinton

County, Iowa on December 11, 2017. (Plaintiffs’ Petition, ¶¶’s 23, 24, 27, 33, and 39) The

amount in controversy exceeds the sum or value of $75,000.00, exclusive of interests and costs.

        5.      Defendant, Walmart Stores, Inc. is the sole Defendant in this action. Defendant

Walmart Inc. is incorporated in Delaware and has as its principal place of business in

Bentonville, Arkansas, and they are deemed to be citizens of both Delaware and Arkansas

pursuant to 28 U.S.C. 1332(c)(1).

        6.      The decedent was a citizen and resident of Illinois. (Plaintiffs’ Petition, ¶ 1)

        7.      This case may be removed from the Iowa District Court in and for Clinton County

to the United States District Court for the Southern District of Iowa, Eastern Division, pursuant

to 28 U.S.C. § 1332. The United States District Court has original jurisdiction over the litigation

filed in state court based on diversity of the parties.

        8.      The time for filing this notice of removal has not run because thirty (30) days has

not expired since September 28, 2018, the date on which the Defendant was personally served

with the Original Notice and Petition at law.

        9.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, a copy of the Original Notice

and Petition and Jury Demand filed by the Plaintiffs is attached and incorporated herein by

reference as Exhibit No. 1.

        9.      Pursuant to Local Rule 81(a), Defendant states that this is the only matter

currently pending in the state court that will require resolution. Defendant has not been served

with and is not aware of any other process, pleadings, and/or orders in the action pending in the

                                                                                                   2
       Case 3:18-cv-00107-CRW-SBJ Document 1 Filed 10/29/18 Page 3 of 4




Iowa District Court for Clinton County.

       10.     Counsel that has appeared on behalf of Plaintiff in state court is:

               Michael K. Bush, AT000000637
               John C. Bush, AT0012857
               BUSH, MOTTO, CREEN, KOURY, & HALLIGAN, P.L.C.
               5505 Victoria Avenue, Suite 100
               Davenport, IA 52807
               Telephone: (563) 344-4900
               Facsimile: (563) 344-8961
               E-mail: mbushlaw@gmail.com
               E-mail: jbush@gmail.com
               Attorneys for Plaintiffs

       11.     This Notice of Removal is being served upon the Plaintiffs’ counsel by mail and

is being filed with the Clerk of the Iowa District Court in and for Clinton County.

       WHEREFORE, Defendant gives notice that the above-captioned action now pending

against it in the Iowa District Court in and for Clinton County is removed therefrom to the

United States District Court for the Southern District of Iowa, Eastern Division.

                                              Respectfully submitted,

                                              /s/ Kerrie M. Murphy
                                              /s/ Julie T. Bittner
                                              Kerrie M. Murphy, AT0005576
                                              Julie T. Bittner, AT0009719
                                              MWH LAW GROUP LLP
                                              1501 42nd Street, Suite 465
                                              West Des Moines, IA 50266-1090
                                              Telephone: (515) 453-8509
                                              Facsimile: (515) 267-1408
                                              E-mail: kerrie.murphy@mwhlawgroup.com
                                              E-mail: julie.bittner@mwhlawgroup.com
                                              Attorneys for Defendant




                                                                                            3
       Case 3:18-cv-00107-CRW-SBJ Document 1 Filed 10/29/18 Page 4 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that on October 29, 2018, I electronically filed the foregoing with the Clerk of
the Court using the ECF system which will send notification of such filing to all attorneys of
record.
 .

                                                     /s/__Brooke E. Klingbeil________


I further certify that on October 29, 2018, I mailed a copy of the foregoing to opposing counsel at
the address listed below:

Michael K. Bush, AT000000637
John C. Bush, AT0012857
BUSH, MOTTO, CREEN, KOURY, & HALLIGAN, P.L.C.
5505 Victoria Avenue, Suite 100
Davenport, IA 52807
Telephone: (563) 344-4900
Facsimile: (563) 344-8961
E-mail: mbushlaw@gmail.com
E-mail: jbush@gmail.com
Attorneys for Plaintiffs

                              /s/ Brooke E. Klingbeil




                                                                                                 4
